Clark, C. J.,
dissenting: This is a motion to set aside a judgment for excusable neglect. Tbe facts found are that tbe plaintiffs obtained a judgment in 1909 against tbe defendant insurance company in tbe Circuit Court of Arkansas, which was a court of general jurisdiction. Tbe judgment recites that tbe defendants were served with process of attachment- and filed an answer admitting liability and that judgment by confession was rendered against them.
A transcript of tbe judgment duly certified was sent to plaintiffs’ counsel in Greensboro, N. C., who informed tbe defendants in June, 1913, who referred them to their counsel. Said counsel of tbe defendants asked plaintiffs’ counsel for delay, and action was deferred until 24 February, 1915, when summons was issued. Plaintiffs’ counsel still further waited on defendants’ counsel until 18 October, 1915, at tbe October term of Guilford, when they filed a verified complaint and *434served a written copy thereof on the defendants’ counsel with the following request indorsed thereon: “Our clients are desirous of a speedy termination of this matter, and we would be oblig’ed if you can be ready to try this case at the next term of court.” No answer, either verbal or written, was made to this letter. '
At the Bar meeting to set the calendar for the next (November) term plaintiffs’ counsel asked to set the cause for trial, but defendants’ counsel requested that it might go over, as answer had not been filed. Plaintiffs’ counsel consented to this, but on condition that the answer would be filed at said November term. At the December term, no answer having been filed, plaintiffs’ counsel notified the defendants’ counsel that unless answer was filed before court adjourned a judgment by default would be asked for. • No answer was filed, and court adjourned on Wednesday of the second week, and the plaintiffs moved for and obtained judgment by default on that day.
Upon these facts, the neglect of the defendants has not been excusable. At the request of defendants’ counsel, the matter was held up from June, 1913, till 24 February, 1915, when summons was issued. The matter was then held up at the request of defendants’ counsel till 18 October, when a verified complaint was filed, and the defendants’ counsel notified (which was not necessary) that the answer must be filed at the next (November) term. The plaintiff was entitled to a judgment at the October term if the answer was not filed. But time was voluntarily given to the November term with notice that the answer must be on file then. At the November term the answer was not on file, and the plaintiffs were again entitled to judgment by default, but at request of defendants’ counsel the case was allowed to go over again till the December term, with notification, however, that if the answer was not then filed judgment by default would be taken. This was the third term that the complaint had been in the files of the court. The plaintiffs were entitled to move for judgment by default at any time during that term. The judge did not adjourn court till Wednesday of the second week, and, the answer not then being on file, the plaintiffs moved for and obtained the judgment to which they had been so long entitled. In all this there was no excuse for the conduct of the defendants in not filing their answer, and none is now offered.
By reason of the motion to set aside the judgment and the appeal necessitated by granting it, it is now May, 1916, and the plaintiffs, after three years delay, are still deprived of their judgment upon a certified judgment from another State.
The judgment entered by Judge Justice recites that the “summons was issued and served on the defendants in this cause on 24 February, 1914; that the verified complaint was filed on 18 October, 1915, stating a cause of action on a duly certified judgment of another State, and *435that no answer bad been filed thereto, and that on motion of counsel for plaintiffs judgment was entered for tbe sum of $678, witb interest from 24 February, 1914, witb costs.”
On tbe motion to set aside tbe judgment tbe court finds tbe above as facts, and that tbe said judgment of Judge Justice by default was rendered “on 8 December, 1915, being Wednesday of tbe last two weeks term of Guilford.”